                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24            Desc Main
                                                                       Document     Page 1 of 10
Local Form 4 (Chapter 13 Plan)                                                                                                      December 2017
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF NORTH CAROLINA
 IN RE:                                                                            Case No.
 Benjamin Bellamy
 TIN: xxx-xx-1586                                                                     Chapter 13

 Sherritta Bellamy
 TIN: xxx-xx-5609

                                            Debtor(s)

 Chapter 13 Plan - Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

 Part 1:      Notices: To Creditors and Other Parties in Interest

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one. This is a Local Plan with changes from the National Plan. Please review carefully and, specifically, refer to Part 8 for
nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your views on these matters, then you
and/or your attorney must file a written objection to confirmation and request for hearing on confirmation at one of the following addresses:

             Cases filed in the Charlotte or Shelby Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Statesville Division:
             Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
             Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Asheville or Bryson City Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be filed with the Court no later
than 21 days following the conclusion of the § 341 meeting of creditors. If you mail your objection to confirmation to the Court for filing, you must
mail it early enough so that the Court will receive it on or before the deadline stated above. You must also serve a copy of your objection to
confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for the Debtor and the Chapter 13 Trustee
will be served electronically. If any objections to confirmation are filed with the Court, the objecting party must provide written notice of the date,
time, and location of the hearing on the objection. No hearing will be held unless an objection to confirmation is filed. If you or your attorney do
not take these steps, the Court may decide that you do not oppose the proposed Plan of the Debtor and may enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state whether or not the Plan includes each
of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the
Plan.

 1.1         A limit on the amount of a secured claim that may result in a partial payment or no          Included                  Not Included
             payment at all to the secured creditor (Part 3.2)
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest           Included                  Not Included
             (Part 3.4)
 1.3         Request for termination of the 11 U.S.C. § 362 stay as to surrendered collateral (Part       Included                  Not Included
             3.5)
 1.4         Request for assumption of executory contracts and/or unexpired leases (Part 6)               Included                  Not Included

 1.5         Nonstandard provisions                                                                       Included                  Not Included


 Part 2:      Plan Payments and Length of Plan

2.1          Debtor will make regular payments to the Chapter 13 Trustee as follows:

$2920 per Month for 60 months

                                                                                  1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                 Desc Main
                                                                       Document     Page 2 of 10
 Debtor                Benjamin Bellamy                                                             Case number
                       Sherritta Bellamy


Or

$           per            for a             percentage composition to be paid to general unsecured creditors

2.2          Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor will make payments directly to the Chapter 13 Trustee.
                      Debtor will make payments pursuant to a payroll deduction order.
                      Other (specify method of payment):


2.3          Additional payments.
             Check one.
                     None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.


 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included here.

        Check one.
                  None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.
                  The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by
                  the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing arrearage on a listed claim will be
                  paid in full through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. If relief from the automatic
                  stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the Court, all payments
                  under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
                  the Plan.
 Name of creditor               Collateral               Value of Collateral         Current installment          Amount of              Interest rate
                                                                                     payment                      arrearage (if any)     on arrearage
                                                                                     (including escrow)                                  (if applicable)
                                2014 Ford Focus
 Rock Hill Financial            Daughter's vehicle $8,175.00                                            $280.00                  $0.00             0.00%
                                                                                     Disbursed by:
                                                                                        Trustee
                                                                                        Debtor(s)
                                                                                        Other
                                                                                     daughter
                                2021 Eddie Massey
 Freedom Mortgage               Lane Rock Hill, SC
 Corporation                    29730 York County $280,000.00                                        $1,666.08             $9,375.95               0.00%
                                                                                     Disbursed by:
                                                                                        Trustee
                                                                                        Debtor(s)
                                                                                        Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.



                                                                                     2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                   Desc Main
                                                                       Document     Page 3 of 10
 Debtor                Benjamin Bellamy                                                           Case number
                       Sherritta Bellamy

                          The Debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the Debtor states that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the Court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
                          each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below. Payments on the
                          secured claims will be disbursed by the Chapter 13 Trustee, the Debtor directly, or as otherwise specified below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this Plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this Plan. Unless otherwise ordered by the Court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the Debtor or the estate until the earlier of:

                          (a) Payment of the underlying debt determined under nonbankruptcy law, or
                          (b) Discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
                              creditor.

 Name of               Estimated amount                Collateral                 Value of        Amount of claims           Amount of             Interest rate
 creditor              of creditor's total                                        collateral      senior to creditor's       secured claim
                       claim                                                                      claim


                                                       2016 Toyota Camry
 Chase Auto                                            56,500 miles
 Finance    $20,428.00                                 NADA Value                 $14,575.00                         $0.00       $14,575.00                 7.25%
                                                                                                                             Disbursed by:
                                                                                                                                Trustee
                                                                                                                                Debtor(s)
                                                                                                                               Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

     Check one.
                          None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the Debtor, or

                          (2) ) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in any other thing
                                of value.

                          These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be disbursed by the
                          Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

 Name of creditor                                           Collateral                               Amount of claim                           Interest rate
                                                            2012 Toyota Highlander SE V6 90,000
                                                            miles
 World Omni Financial Corp                                  NADA Value                               $23,180.00                                             7.25%
                                                                                                     Disbursed by:
                                                                                                        Trustee
                                                                                                        Debtor(s)
                                                                                                       Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

                                                                                   3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                   Case 19-30131                      Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                 Desc Main
                                                                       Document     Page 4 of 10
 Debtor                Benjamin Bellamy                                                       Case number
                       Sherritta Bellamy

 Name of creditor                                           Collateral                            Amount of claim                           Interest rate

Insert additional claims as needed.


3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in Part 4.5
             below, will be paid in full without post-petition interest. Payments on all fees and priority claims, other than domestic support obligations,
             will be disbursed by the Chapter 13 Trustee, rather than the Debtor directly.

             Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor directly, rather than by the
             Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This provision includes all regular post-petition payments,
             as well as any pre-petition or post-petition payment arrearages that may exist.

4.2          Chapter 13 Trustee’s fees
             The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Debtor's Attorney's fees.

             (a)           The total base attorney's fee is $4,500.00.
             (b)           The balance of the base fee owed to the attorney is $3,500.00.

4.4          Priority claims other than attorney’s fees and those treated in Part 4.5.

             Check all that apply.
                      None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.




 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13 Trustee. If more than one
             option is checked, the option providing the largest pro rata payment will be effective.

                The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an estimated payout
                of 2.00 % (This is a base plan.)



      OR


                                                                                  4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                     Desc Main
                                                                       Document     Page 5 of 10
 Debtor                Benjamin Bellamy                                                              Case number
                       Sherritta Bellamy

                Payment of a               % composition as set forth in Part 2 of the Plan. (This is a percentage plan.)

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.
             Check one.

                          None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind specified in 11 U.S.C. § 1306
             acquired by the Debtor after commencement of the case but before the case is closed, dismissed, or converted to one under another chapter
             of the Code. All property of the Debtor remains vested in the estate and will vest in the Debtor upon entry of the final decree.

 Part 8:      Nonstandard Plan Provisions

8.1          Nonstandard Plan Provisions
             A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it. Nonstandard provisions set
             out elsewhere in this Local Plan are adopted in Part 8.

             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

8.1.1        Insurance information for all secured claims (real property or motor vehicles):

 Collateral                      Insurance Agent and Address                                    Vehicle Mileage             VIN
 2021 Eddie Massey Lane
 Rock Hill, SC 29730 York
 County
 2012 Toyota Highlander          COSAINT INSURANCE LLC
 SE V6 90,000 miles              127 BEN CASEY DR STE 103A; FORT
 NADA Value                      MILL, SC 29708                                                                 90,000 5TDBK3EH3CS109606
 2016 Toyota Camry               COSAINT INSURANCE LLC
 56,500 miles                    127 BEN CASEY DR STE 103A; FORT
 NADA Value                      MILL, SC 29708                                                                 56,500 4T1BF1FK9GU130492
 2014 Ford Focus
 Daughter's vehicle
Insert additional insurance information as needed.

8.1.2        To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and unsecured creditors must file
             proofs of their claims. Secured claims that are not timely filed may be disallowed or subordinated to other claims upon further order of the
             Court.
8.1.3        Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good cause shown.

8.1.4        Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from the protection of the
             automatic stay, whether by judicial action, voluntary surrender, or through operation of the Plan, will receive no further distribution from
             the Chapter 13 Trustee unless an itemized proof of claim for any unsecured deficiency balance is filed within 120 days (or 180 days if the
             property is real estate or manufactured housing), or such other period as the Court orders, after the removal of the property from the

                                                                                      5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                   Case 19-30131                      Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                     Desc Main
                                                                       Document     Page 6 of 10
 Debtor                Benjamin Bellamy                                                          Case number
                       Sherritta Bellamy

             protection of the automatic stay. The removal date shall be the date of the entry of an order confirming the Plan, modifying the Plan, or
             granting relief from stay. This provision also applies to other creditors who may claim an interest in, or a lien upon, property that is
             removed from the protection of the automatic stay or surrendered to another lien holder.

8.1.5        If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the creditor shall be treated as
             unsecured for purposes of distribution and for any other purpose under the Plan and the debt shall be subject to discharge.

8.1.6        All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or will accrue no interest if the
             Plan so designates. For purposes of distribution, an “Administrative Arrearage” as defined by Local Rule 3003-1 will be included as a
             separate arrearage claim for payment by the Chapter 13 Trustee or added to any pre-petition arrearage claim.

8.1.7        The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes in net monthly income that
             may occur during the pendency of the case and shall amend the appropriate schedules previously filed in the case accordingly.

8.1.8        Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors, with respect to application
             of mortgage and mortgage-related payments, to comply with the provisions of 11 U.S.C. § 524(i), Local Rule 3003-1, and Local Rule
             4001-1(e) relating to Arrearages, Administrative Arrearages, Mortgage Payments, and Conduit Mortgage Payments. The terms of Local
             Rule 3003-1 are specifically incorporated herein by reference as if completely set forth with respect to the acceptance and application of all
             funds pursuant to the Conduit Mortgage Payment Rule. As a result, all Conduit Creditors and/or servicers for Conduit Creditors shall have
             an affirmative duty to do the following upon confirmation of the Plan:

             (a) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the pre-petition arrearage claim and
                 the administrative arrearage claim only to such claims;

             (b) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as Conduit Mortgage Payments
                 beginning with the calendar month and year designated for such payment by the Court in the Order Confirming Plan;

             (c) Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage plan only to post-petition
                 payments unless otherwise ordered by the Court;

             (d) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor based solely on a pre-petition
                 default;

             (e) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor (including additional interest,
                 escrow, and taxes) unless notice of such fees and charges has been timely filed pursuant to the applicable Federal Rule of Bankruptcy
                 Procedure and a proof of claim has been filed and has not been disallowed upon objection of the Chapter 13 Trustee or the Debtor;

             (f)    To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                    and are added to the Plan, to apply only payments received from the Chapter 13 Trustee that are designated as payment of such fees
                    and charges only to such fees and charges; and

             (g) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                 and are NOT added to the Plan, to apply only payments received directly from the Debtor and designated as payments of such fees
                 and charges only to such fees and charges.

8.1.9        If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a variable interest rate, or if
             any post-petition fees or expenses are added to the Plan, and an increase in the plan payment is required as a result, the Debtor shall
             thereafter make such increased plan payment as is necessary. Provided, however, that the Conduit Creditor shall have complied with the
             requirements of the applicable Federal Rule of Bankruptcy Procedure for the allowance of such Conduit Mortgage Payment change or
             addition of such fees and expenses. The Chapter 13 Trustee shall file notice of the required plan payment increase with the Court and serve
             a copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor through CM/ECF.

8.1.10       All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the administration of this
             Chapter 13 case.

8.1.11       Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases to permit affected secured
             creditors to contact the Debtor about the status of insurance coverage on property used as collateral and, if there are direct payments being
             made to creditors, to allow affected secured creditors to contact the Debtor in writing about any direct payment default and to require
             affected secured creditors to send statements, payment coupons, or other correspondence to the Debtor that the creditor sends to its
             non-bankruptcy debtor customers. Such actions do not constitute violations of 11 U.S.C. § 362(a).



                                                                                  6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24                  Desc Main
                                                                       Document     Page 7 of 10
 Debtor                Benjamin Bellamy                                                               Case number
                       Sherritta Bellamy

8.1.12       Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments to creditors will be
             disbursed in the following order of priority:

             (a) Administrative, including administrative priority, and secured claims to be paid in full; then,

             (b) Pre-petition priority unsecured claims to be paid in full; then,

             (c) Nonpriority unsecured claims.

8.1.13       Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s acceptance of the treatment of its
             claim(s) as proposed in the Plan.

8.1.14       The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants are paid in full (100% of
             claims) or unless otherwise ordered by the Court.

8.1.15    Other Non-Standard Provisions, including Special Terms:
 The value of the equity in the non-exempt portion of the debtor(s) assets is to be paid through the Chapter 13 plan payments
 at an interest rate of 2% based on the federal treasury constant maturities one year yield rate rounded up to the nearest who
 percentage. In re Smith, 431 B.R. 607 (Bankr EDNC 2010) * Rate determine at www.federal
 reserve.gov/release/h15/20161101.


 Part 9:      Signatures:

9.1        Signatures of Debtor and Debtor's Attorney
I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to all matters set forth herein.
 X /s/ Benjamin Bellamy                                                   X /s/ Sherritta Bellamy
      Benjamin Bellamy                                                        Sherritta Bellamy
      Signature of Debtor 1                                                   Signature of Debtor 2

       Executed on            January 31, 2019                                          Executed on      January 31, 2019

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this document.

 X     /s/ Jack G. Lezman                                                        Date     January 31, 2019
       Jack G. Lezman 22168
       Signature of Attorney for Debtor

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions as noted in the Plan, the
Debtor and the Debtor’s attorney certify by filing this document that the wording and order of the provisions in this Chapter 13 Plan are
substantially similar to those contained in Official Form 113.




                                                                                  7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-30131                       Doc 2          Filed 01/31/19 Entered 01/31/19 11:05:24               Desc Main
                                                                       Document     Page 8 of 10
 Debtor                Benjamin Bellamy                                                     Case number
                       Sherritta Bellamy

                                                                        CERTIFICATE OF SERVICE

This is to certify that I have this day served each party or counsel of record indicated on the list attached hereto in the foregoing matter with a copy of
this Chapter 13 Plan by depositing in the United States mail a copy of same in a properly addressed envelope with first class postage thereon.
Attorneys were served electronically.


 This January 31, 2019
                                                                                                     /s/ Jack G. Lezman
                                                                                                     Jack G. Lezman 22168
                                                                                                     7400 Carmel Executive Park
                                                                                                     Suite 105
                                                                                                     Charlotte, NC 28226
                                                                                                     22168 NC




                                                                                  8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 19-30131     Doc 2    Filed 01/31/19 Entered 01/31/19 11:05:24         Desc Main
                                       Document     Page 9 of 10

    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Benjamin Bellamy                      Citibank/The Home Depot                 Net Credit
2021 Eddie Massey Lane                Attn: Recovery/Centralized Bankruptcy   175 W Jackson Blvd
Rock Hill, SC 29730                   Po Box 790034                           Suite 1000
                                      St Louis, MO 63179                      Chicago, IL 60604



Jack G. Lezman                        Discover Financial                      NetCredit
Law Office of Jack G. Lezman, PLLC    Po Box 3025                             175 W. Jackson Blvd., Suite 1000
7400 Carmel Executive Park            New Albany, OH 43054                    Chicago, IL 60604
Suite 105
Charlotte, NC 28226

Americollect                          Financial Data Systems                  OneMain Financial
Po Box 1566                           1683 Military Cutoff Rd                 Attn: Bankruptcy
1851 South Alverno Road               Wrightsville Beach, NC 28403            601 Nw 2nd Street
Manitowoc, WI 54221                                                           Evansville, IN 47708



Axcess Financial                      Financial Data Systems                  Paragon Revenue Group
7755 Montogomery Road                 Pob 4021                                PO Box 126
Suite 400                             Wilmington, NC 28406                    Concord, NC 28026
Cincinnati, OH 45236



Badcock Home Furnishings Center       Freedom Mortgage Corporation            Piedmont Medical Center
745 Albright Road                     Attn: Bankruptcy                        222 South Herlong Ave.
Att: Bankruptcy Dept.                 Po Box 50428                            Rock Hill, SC 29732
Rock Hill, SC 29730                   Indianapolis, IN 46250



Cash Net USA                          Kls Financial Services                  Piedmont Physician Network
175 W Jackson Blvd                    991 Aviation Pkwy Ste 30                222 S Herlong Ave
Suite 1000                            Morrisville, NC 27560                   Rock Hill, SC 29732
Chicago, IL 60604



CBCS                                  Medical Data Systems Inc                PMAB, LLC
PO Box 164059                         2001 9th Avenue                         Po Box 12150
Columbus, OH 43216                    Suite 312                               Charlotte, NC 28220
                                      Vero Beach, FL 32960



Charlotte Radiology, PA               Navient                                 Progressive Leasing
Bankruptcy Dept.                      Attn: Bankruptcy                        PO Box 413110
PO Box 600109                         Po Box 9000                             Salt Lake City, UT 84141
Raleigh, NC 27675-6109                Wiles-Barr, PA 18773



Chase Auto Finance                    Nelnet                                  Rock Hill Financial
Attn: Bankruptcy                      Attn: Claims                            2002 Cherry Road
Po Box 901076                         Po Box 82505                            Rock Hill, SC 29732
Fort Worth, TX 76101                  Lincoln, NE 68501
           Case 19-30131      Doc 2   Filed 01/31/19 Entered 01/31/19 11:05:24   Desc Main
                                       Document     Page 10 of 10



Solstas
PO Box 740777
Cincinnati, OH 45274




South Carolina Student Loan
Attn: Bankruptcy
Po Box 102423
Columbia, SC 29224



Stern Recovery Services
415 N. Edgeworth St.
Suite 210
Greensboro, NC 27401



Synchrony Bank/Lowes
Attn: Bankruptcy Dept
Po Box 965060
Orlando, FL 32896



Transworld Systems, Inc.
8801 Jm Keynes Dr #300
Att: Bankruptcy Dept.
Charlotte, NC 28262



Why Not Lease It
1750 Elm St.
Suite 1200
Manchester, NH 03104



World Omni Financial Corp
Attn: Bankruptcy
Po Box 991817
Mobile, AL 36691
